DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks filed 10/22/2021, with respect to the rejection of claims 8, 15, 25 and 32 under 35 USC 112(b) have been fully considered and are persuasive (Applicant’s Arguments and Remarks, pages 10-11).  The previous grounds of rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks filed 10/22/2021, with respect to the rejection of claims 1, 2-6, 15, 18-23 and 32 have been fully considered and are persuasive in view of the incorporation of previously objected subject matter (Id at 11-14).  The previous grounds of rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks filed 10/22/2021, with respect to the objection of claims 7, 9-14, 18, 17, 24, 26-31 33 and 14 have been fully considered and are persuasive (Id at 14).  The previous grounds of rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks filed 10/22/2021, with respect to the objection of claims 8 and 25 have been fully considered and are persuasive (Id at 14).  The previous grounds of rejection has been withdrawn. 

Allowable Subject Matter

Claims 1-13, 15-30 and 32-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466